DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  
The prior art fails to disclose or render obvious the claimed combination including a honeycomb structure, comprising: partition walls disposed on an inner side of the outer peripheral wall, wherein the partition walls and the outer peripheral wall comprise ceramics containing at least silicon; wherein a content of silicon in the ceramics is 30% by mass or more; wherein a concentration of at least one dopant in the silicon is from 1016 to 5 x 1020/cm3.
The prior art fails to disclose or render obvious the claimed combination including a honeycomb structure, comprising: partition walls disposed on an inner side of the outer peripheral wall, wherein the partition walls and the outer peripheral wall comprise ceramics, wherein the ceramics contain: silicon; and at least one selected from the group consisting of alumina, mullite, zirconia, cordierite, silicon carbide, silicon nitride, and aluminum nitride; wherein a content of silicon in the ceramics is 30% by mass or more: wherein the silicon contains B as a dopant; and wherein the honeycomb structure has a volume resistivity of 0.01 Ω.cm or more and 5 Ω.cm or less.


Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents:
	Iwakura et al. (Pat. No. US 2012/0093695), Takase et al. (Pat. No. 9976466), Ota et al. (Pat. No. US 2015/0013284), Nishigaya et al. (Pat. No. US 2015/0292386), Alward et al. (Pat. No. US 7785544), Noguchi et al. (Pub. No. 2013/0036719), Deeba et al. (Pub. No. 2019/0160427), and Kazi et al. (Pat. No. 9333490), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        November 06, 2021